                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALPACINO MCDANIELS,                                  Case No. 19-cv-01408-HSG
                                   8                     Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                              TIME TO FILE NOTICE OF
                                   9              v.                                          ELECTION
                                  10     JOSIE CASTELO,                                       Re: Dkt. No. 19
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner has requested an extension of time to file a notice of election pursuant to the

                                  14   Court’s January 15, 2020 order, stating that he needs time to gather documents and conduct legal

                                  15   research. Dkt. No. 19. The Court GRANTS petitioner’s request for an extension of time to April

                                  16   27, 2020 to file his notice of election.

                                  17           However, the Court notes that the notice of election is relatively straightforward and

                                  18   should not require significant documentation or legal research. The notice need only state whether
                                  19   petitioner elects to: (1) dismiss the unexhausted claim (Claim No. 3) and go forward in this action

                                  20   with only the remaining claims (Claim Nos. 1, 2, 4, 5, 6, 7, and 8), or (2) dismiss this action and

                                  21   return to state court to exhaust all of his claims before returning to federal court to present all of

                                  22   his claims in a new petition, or (3) move for a stay of these proceedings while he exhausts his state

                                  23   court remedies for the unexhausted claim. If petitioner chooses Option (1) or Option (2), his filing

                                  24   need not be a long document; it is sufficient if he files a one-page document entitled “Election By

                                  25   Petitioner” and states simply: “Petitioner elects to proceed under Option ___.” Petitioner would

                                  26   have to insert a number in place of the blank space to indicate which of the first two options he
                                  27   chooses. If he chooses Option (3), petitioner must also file a motion for a stay in which he

                                  28   explains whether he is seeking a Rhines stay or a King/Kelly stay. If he seeks a Rhines stay, he
                                   1   must explain why he failed to exhaust his unexhausted claim in state court before presenting them

                                   2   to this court, and show that his claim is not meritless and that he is not intentionally delaying

                                   3   resolution of his constitutional claim. If he wants to file a motion under King/Kelly to amend his

                                   4   petition (to delete the unexhausted claim) and to stay this action while he exhausts state court

                                   5   remedies for the unexhausted claim, he must show that the amendment of any newly exhausted

                                   6   claims back into the petition would share a common core of operative facts and comply with

                                   7   AEDPA’s statute of limitations.

                                   8          If petitioner does not choose one of the three options or file a motion for a stay by April

                                   9   27, 2020, this action will proceed solely on the exhausted claims – Claim Nos. 1, 2, 4, 5, 6, 7 and

                                  10   8.

                                  11          This order terminates Dkt. No. 19.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 2/26/2020

                                  14                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
